DETAILED ACTION
1.	This action is responsive to the following communication: 05/13/2022.
  
Allowable Subject Matter
2.	Claims 1, 3 and 5-13 allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Yang et al. (US Pub. 2018/0048883) teaches the limitation: “A lens array layer is disposed on the display surface of the image display device. The lens array layer includes a base and a plurality of lenses. The lenses are disposed on a surface of the base. The lens array layer is configured to reconstruct the un-reconstruction image on the display surface as an integrated image so as to reproduce a stereo image”. But the claims recite a different combination of limitation: “a sensor disposed on the electronic device or the three-dimensional image display device for detecting a plurality of object three-dimensional coordinate value of an object; wherein a program is provided in the electronic device, the program is stored in the storage module, the program at least provides an image information, the controller transmits the image information to the three-dimensional image display device for display, and through the three-dimensional image display device, a three-dimensional image information is displayed in a space on one side of the three-dimensional image display device; wherein the three-dimensional image information at least interacts with the object; wherein the sensor transmits the plurality of object three-dimensional coordinate values to the controller, and the controller determines a plurality of second three-dimensional coordinate values of the three-dimensional image information according to the plurality of the object three-dimensional coordinate values and a plurality of first three-dimensional coordinate values of a three-dimensional image information of a second image information; wherein the plurality of second three-dimensional coordinate values of the three-dimensional image information determines an action and a deformation state when the three-dimensional image information interacts with the object, wherein the three-dimensional image display device includes a flat display module, a lens array layer, and a microstructure layer; wherein the flat display module has a display surface, the flat display module provides at least one image information and displays the at least one image information through the lens array layer and the microstructure layer, the lens array layer disposed on the display surface of the flat display module and receives the light of the image information for adjustment, the lens array layer includes a plurality of lenses, the lens array layer is used for modulating the light field, the microstructure layer is disposed on the lens array layer, the microstructure layer includes a plurality of microstructures, the microstructure layer is used for adjusting an angle and a direction of light, and the microstructure layer receives light through the lens array layer and adjusts the light so that the three-dimensional image display device displays the three-dimensional image information floating in the space on one side of the second image display device; wherein the three-dimensional image information is displayed by a plurality of lights provided by the three-dimensional image display device.”, that is not suggested or shown by Yang.

The prior art of Pinter et al. (US Pub. 2021/0299879), claims priority to 16/664,806 filed 10/26/2019 teaches another combination, “machine vision systems, illumination sources for use in machine vision systems, and components for use in the illumination sources. More specifically, the present disclosure relates to machine vision systems incorporating multi-function illumination sources, multi-function illumination sources, and components for use in multi-function illumination sources”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 26, 2022